PER CURIAM.
We have carefully reviewed the record, including the transcript of proceedings, and conclude that the trial court did not err in denying the motion for disqualification. Appellant did not object to the comments she now raises as requiring disqualification, nor do we detect in them any animosity or bias when placed in the context of what was occurring in the trial at the time they were made. Moreover, we do not deem that any of the other points raised warrant disqualification. Indeed, a reading of the record does not evince the animosity toward the appellant which she alleges.
*825We find no error as to either of the remaining points. We therefore affirm the final judgment denying modification.
WARNER, KLEIN and SHAHOOD, JJ., concur.